        Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 1 of 30




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 FAIR FIGHT ACTION, INC, et al.,
       Plaintiffs,
       v.                                            Civ. Act. No. 18-cv-5391 (SCJ)
 BRAD RAFFENSPERGER, et al.,
    Defendants.


                    PLAINTIFFS’ RESPONSE TO
             DEFENDANTS’ RENEWED MOTION TO DISMISS

      Defendants are charged with making Georgia’s elections fair, uniform, and

reliable. Rather than carrying out their charge, however, Defendants engage in

tactics that privilege certain voters over others, echoing Georgia’s Jim Crow past.

Their misconduct undermines the core promise of a democratic election, violating

numerous constitutional and statutory rights.

      Rather than answer these charges on the merits, Defendants insist they are

not accountable in a federal court for Georgia’s unconstitutional elections. They

say Plaintiffs have no right to sue; must sue, if anyone, the local officials who act

at Defendants’ bidding; or should direct their complaints to the Georgia Legislature

and Governor rather than this Court. Defendants are wrong. Plaintiffs ask this

Court to do precisely what federal courts are empowered and entrusted to do:

ensure that elections comply with the United States Constitution and federal law.

                                           1
        Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 2 of 30




                                     ARGUMENT

      This Court should deny Defendants’ motion to dismiss. (“Def. Br.” (ECF

No. 48).) Plaintiffs have standing; all necessary parties are joined as Defendants;

Defendants are responsible for Georgia’s elections system and the misconduct

detailed in the complaint; sovereign immunity does not bar Voting Rights Act

claims against state entities; and no court has held that the “use it or lose it” statute

is constitutional or complies with the Voting Rights Act.

I.    THE COURT MUST GENERALLY ACCEPT AS TRUE THE FACTS
      ALLEGED IN THE AMENDED COMPLAINT.
      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks and citations

omitted). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. Under Federal Rule of Civil Procedure 8(a), “the

complaint need only give the defendant fair notice of what the plaintiff’s claim is

and the grounds upon which it rests.” Palm Beach Golf Ctr.-Boca, Inc. v. John G.

Sarris, D.D.S., P.A., 781 F.3d 1245, 1260 (11th Cir. 2015) (quotation marks and

citations omitted). According to this “simplified standard for pleading, a court may

dismiss a complaint only if it is clear that no relief could be granted under any set




                                            2
        Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 3 of 30




of facts that could be proved consistent with the allegations.” Id. (quotation marks

and citations omitted).

II.   PLAINTIFFS HAVE STANDING. (DEF. BR. § I.)
      An organization can sue based on injuries to itself. See Warth v. Seldin, 422

U.S. 490, 511 (1975). Like any other plaintiff, it must demonstrate injury,

causation, and redressability. See, e.g., Lujan v. Defenders of Wildlife, 504 U.S.

555, 560-61 (1992). Plaintiffs’ standing allegations here are more than adequate.

      A.     Plaintiffs adequately plead an injury in fact.
      Standing is “undemanding,” requiring “only a minimal showing of injury.”

Fla. State Conf. of NAACP v. Browning (“Browning”), 522 F.3d 1153, 1163, 1165

(11th Cir. 2008) (quotation marks and citations omitted). At the pleading stage,

general factual allegations of injury suffice. Resnick v. AvMed, Inc., 693 F.3d 1317,

1323 (11th Cir. 2012); see also Common Cause/Ga. v. Billups (“Billups”), 554

F.3d 1340, 1349 (11th Cir. 2009) (stating the degree of support required for

standing is linked to the stage of litigation in which it is being addressed).

Imminent injury is sufficient because the injury required for standing need not

have already occurred. Browning, 522 F.3d at 1160-61.

      Here, all Plaintiffs share the goal of protecting Georgians’ right to vote.

(Am. Compl. ¶¶ 10 (Fair Fight Action); 15 (Care in Action); 22 (Ebenezer); 25

(BMBC); 28 (Virginia-Highland); 32 (Sixth District A.M.E.) (ECF No. 41).) After



                                           3
        Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 4 of 30




describing the specific efforts each has made in the area of voting rights in the past,

Plaintiffs allege—in detail—that, as a result of the unconstitutional and otherwise

unlawful legislation, policies, and actions alleged in the Amended Complaint, they

have had to (in the case of Care in Action, Ebenezer, and BMBC) and will have to

(in the case of all Plaintiffs) divert resources from their normal activities to

counteract Defendants’ misconduct. (Am. Compl. ¶¶ 12-13 (Fair Fight Action); 18

(Care in Action); 23 (Ebenezer); 26 (BMBC); 29-30 (Virginia-Highland); 34-35

(Sixth District A.M.E.).) Plaintiffs’ allegations adequately plead injury-in-fact

standing under United States Supreme Court and Eleventh Circuit precedent.

      In Havens Realty, the seminal Supreme Court case for organizational

standing, the plaintiff organization counseled people seeking equal access to

housing and investigated complaints about racial discrimination in housing.

Havens Realty Corp. v. Coleman, 455 U.S. 363, 368 (1982). The plaintiff

organization sued the defendants for “racial steering,” a violation of the Fair

Housing Act of 1968. Id. at 366-67. Plaintiffs alleged that the defendants’

wrongdoing had frustrated the plaintiff organization’s effort to provide equal

access to housing through counseling and that the plaintiff organization “had to

devote significant resources to identify and counteract the defendants’ racially

discriminatory steering practices.” Id. at 379 (alteration and citation omitted). The

Court found those allegations sufficient to defeat the defendants’ motion to dismiss


                                           4
        Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 5 of 30




because they showed that the plaintiff organization’s ability to provide counseling

services was impaired, constituting a “concrete and demonstrable injury to the

organization’s activities” with a “consequent drain on the organization’s

resources.” Id.

      Relying on Havens Realty, the Eleventh Circuit held that the NAACP and

other organizations had standing to challenge a Florida voter registration law. The

court stated the challenged law would require the plaintiffs to divert resources—

personnel and time to educate voters on complying with the challenged law and

resolving problems the law created—that otherwise could have been spent on other

kinds of voter education and on voter registration. Browning, 522 F.3d at 1165-66.

      In two later cases in which plaintiff organizations also challenged

impediments to voter registration, the Eleventh Circuit relied on Browning and

found standing because the plaintiff organizations showed they would have to

divert personnel and time to educate and assist voters about the alleged

wrongdoing. See Arcia v. Fla. Sec’y of State, 772 F.3d 1335, 1341-42 (11th Cir.

2014); Billups, 554 F.3d at 1350.

      As in those cases, Plaintiffs here allege that Defendants’ wrongdoing will

require them to spend additional resources on activities such as educating and

assisting voters to avoid the voter suppression and disenfranchisement detailed in

the Amended Complaint. (Am. Compl. ¶¶ 12, 18, 23, 26, 29, 34.) These allegations


                                         5
        Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 6 of 30




more than satisfy the pleading requirements for injury in fact. See AvMed, Inc., 693

F.3d at 1223 (“general factual allegations of injury” suffice) (quotation marks and

citation omitted).

      Defendants make two challenges to Plaintiffs’ injury-in-fact allegations.

Both are contrary to binding precedent.

      Defendants first argue that Plaintiffs do not have standing because any

additional resources they divert to counteract Defendants’ misconduct will relate to

their “existing mission[s].” (Def. Br. at 6, 8, 9.) According to Defendants, because

each Plaintiff’s mission includes the right to vote, Plaintiffs cannot sue Defendants

for forcing them to spend additional resources—diverted from their normal

activities—to securing the right to vote. This argument could not be more at odds

with Eleventh Circuit precedent.

      “[T]he Eleventh Circuit has held” that where “organizations [are] compelled

to divert more resources to accomplishing their goals,” that is “enough to confer

standing even where the added cost has not been estimated and may be slight.”

Martin v. Kemp, 341 F. Supp. 3d 1326, 1335 (N.D. Ga. 2018) (quoting Browning,

522 F.3d at 1165) (alterations and quotation marks omitted; emphasis added).

      In Browning, the plaintiffs’ goals were to “register[ ] voters in their

respective communities.” 522 F.3d at 1164. The organizations normally did so

through “registration drives and election-day education and monitoring.” Id. at


                                          6
        Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 7 of 30




1166. The plaintiffs claimed that if the court did not enjoin the defendants from

enforcing a voter registration statute, the organizations would have to dedicate

additional resources to educating voters about the statute’s requirements and

helping voters kicked off the registration rolls. Id. at 1165-66. Directly contrary to

the Defendants’ argument here, the Eleventh Circuit held that “Plaintiffs . . . made

a sufficient showing that they will suffer a concrete injury.” Id. at 1165; see also

Arcia v. Fla. Sec’y of State, 772 F.3d 1335, 1341 (11th Cir. 2014) (finding that

organizations—whose missions included “voter registration and education” and

“encouraging and safeguarding voter rights”—had been injured because they “had

diverted resources to address” a program aimed at identifying non-citizens and

removing them from voting rolls); Common Cause/Georgia v. Billups, 554 F.3d

1340, 1350-51 (11th Cir. 2009) (holding that the NAACP—which was “actively

involved in voting activities” such as “voter registration, mobilization, and

education”—had an injury sufficient to confer standing to challenge Georgia’s

voter ID law because it diverted resources to educate and assist voters in

complying with the law’s photo ID requirement).

      Here, just as in Browning, Arcia, and Billups, each Plaintiff alleges that

voting rights are part of its mission; that it engaged in general voter education and

registration efforts in the past; and that Defendants’ misconduct will require it to

spend additional resources, diverted from its normal activities (which include non-


                                           7
        Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 8 of 30




voter religious activities), to engage in activities specifically geared to

counteracting Defendants’ wrongdoing alleged in the Amended Complaint. (Am.

Compl. ¶¶ 10-35.)

      Defendants next argue that Plaintiffs’ allegations of “future harm” “depend

on conjecture” and are thus not sufficiently “imminent” to establish injury. (Def.

Br. at 7-9.) This argument fares no better under Eleventh Circuit precedent.

      Here, each Plaintiff alleges that, in connection with the 2020 elections, it

will divert resources from its other activities to counteract Defendants’

wrongdoing. (Am. Compl. ¶¶ 12-13 (Fair Fight Action), 17-19 (Care in Action),

23-24 (Ebenezer), 26-27 (BMBC), 29-30 (Virginia-Highland), 34-35 (Sixth

District A.M.E.).) That is sufficient to establish standing. For harm to be

“imminent,” “the anticipated injury [must] occur with some fixed period of time in

the future;” but it is not necessary that the injury “happen in the colloquial sense of

soon or precisely within a certain number of days, weeks, or months.” Browning,

522 at 1161. Thus, in Browning, the court held that the plaintiffs’ claim that “they

intend to increase voter registration efforts and anticipate increased registration

applications ahead of the upcoming presidential election” was “sufficient to meet

the immediacy requirement.” Id. Like the organizations in Browning, Plaintiffs




                                            8
        Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 9 of 30




identify a “fixed period of time in the future” when injury is anticipated: the next

election. That allegation satisfies the imminence requirement. See id. 1

      Defendants also argue that Plaintiffs’ alleged injury is conjectural because

Georgia’s election laws are “likely” to change, making “Plaintiffs’ future education

efforts . . . unnecessary.” (Def. Br. at 7, 9.) Whether Georgia changes its laws has

no bearing on whether Plaintiffs have standing to bring this case. “Article III

standing is determined as of the commencement of the lawsuit and is not affected

by subsequent events.” Trust One Payment Servs. Inc. v. Global Sales Sols., LLC,

Case No. 11 Civ. 1186, 2012 WL 13009204, at *4 (N.D. Ga. March 14, 2012)

(citing Charles H. Wesley Educ. Found., Inc. v. Cox, 408 F.3d 1349, 1352 n.3

(11th Cir. 2005)).

      Even if new legislation could affect Plaintiffs’ standing—and, under the law,

it cannot—the legislation Defendants are referencing would not, if signed into law,

prevent Defendants’ misconduct from injuring Plaintiffs. That legislation does not

repeal the “use it or lose it” statute or repudiate the “exact match” policy;

Defendants would still be able to close or move polling places and provide


1 Browning also distinguished Los Angeles v. Lyons, 461 U.S. 95 (1983), a case
Defendants cite (Def. Br. at 7), as a case involving a sequence of individually
improbable events, including the plaintiff engaging in illegal behavior. The
Eleventh Circuit concluded that, “[u]npacking the Court’s basis for denying
standing in Lyons reveals that there is no per se rule denying standing to prevent
probabilistic injuries.” Browning, 522 F.3d at 1162.


                                           9
         Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 10 of 30




insufficient resources to local officials; 2 registration rolls would still be inaccurate;

voting machines would still be unreliable; and local officials would still be poorly

trained to deal with provisional and absentee ballots. Thus, that legislation would

not obviate the need for Plaintiffs to educate and assist voters to protect against

Defendants unlawfully stripping them of their right to vote using the tactics

described in the Amended Complaint.3 In short, Plaintiffs would still have far more

than the “minimal showing of injury” (see supra at 3) required for standing.

      B.      Plaintiffs adequately plead traceability.

      Once a plaintiff satisfies the injury element of standing, courts often find the

traceability and redressability prongs “easily satisfied.” See, e.g., Ga. Latino

Alliance for Human Rights v. Governor of Ga., 691 F.3d 1250, 1260 (11th Cir.

2012).

      Relying exclusively on Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013),

Defendants argue that Plaintiffs “‘manufactur[ed] standing’” by “‘inflicting harm



2 Indeed, the proposed legislation might add to the length of the lines by lowering
the number of voting machines per voter. See H.B. 316 at 411-13, 155th Gen.
Assemb., Reg. Sess. (Ga. 2019) (H.B. 316 as of Mar. 14, 2019, as passed by the
Georgia House and Senate), http://www.legis.ga.gov/legislation/en-
US/Display/20192020/HB/316.
3 See, e.g., id. at 262-64, 277-80 (amendments related to “use it or lose it” statute);
118-25 (amendments related to “exact match” policy); 292-93, 305-11
(amendments related to polling place closures); 368-92, 411-13, 535-36, 538, 565-
69, 1247-55 (amendments related to voting machines).


                                           10
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 11 of 30




on themselves . . . based on their fears of hypothetical future harm that is not

certainly impending.’” 4 (Def. Br. at 10 (quoting Clapper, 568 U.S. at 416).)

Clapper is inapposite. The Clapper plaintiffs’ claimed injury was acquiring

technology to prevent possible government interceptions of their phone calls. The

Court described the risk of plaintiffs’ calls being intercepted as “highly

speculative” and based on a “highly attenuated chain of possibilities,” including

that a court would rule that the interception was warranted. Clapper, 568 U.S. at

410, 414. The Court thus rejected the plaintiffs’ claim of standing. Id. at 418.

      No such speculation is required here. Plaintiffs allege the flaws in Georgia’s

elections process have already harmed Georgia voters, and Plaintiffs Care in

Action, Ebenezer, and BMBC have already acted to counteract Defendants’

conduct. (See, e.g., Am. Compl. ¶¶ 17-18 (Care in Action); 23 (Ebenezer); 26

(BMBC).) Plaintiffs also allege these problems will reoccur unless this Court

enjoins that same conduct in the next election. (See, e.g., Am. Compl. ¶¶ 19, 52,

163-64, 167, 175-76, 180, 189-90, 199, 207, 229, 239.) These allegations

differentiate this case from Clapper. See Arcia, 772 F.3d at 1342 n.2

(distinguishing Clapper because a plaintiff-organization in Arcia had spent


4 Although Defendants make this argument with respect to traceability (Def. Br. at
9-11), “the analysis of the threat of future harm speaks to the question of an injury-
in-fact.” Kennedy v. Beachside Commercial Props., LLC, 732 F. App’x 817, 820,
n.2 (11th Cir. 2018).


                                          11
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 12 of 30




resources in the past to counter the defendants’ actions whereas, in Clapper, “the

Court found the plaintiffs’ theory of standing ‘relie[d] on a highly attenuated chain

of possibilities’”);5 see also Curling v. Kemp, 334 F. Supp. 1303, 1315 (N.D. Ga.

2018) (explaining that plaintiffs’ allegation that Georgia’s voting system might be

susceptible to hacking is not “premised on a theoretical notion or ‘unfounded fear’

of the hypothetical ‘possibility’” because the plaintiffs “allege that harm has in fact

occurred”).

      C.      Plaintiffs adequately plead redressability.
      Defendants argue that Plaintiffs’ injuries are not redressable because

Plaintiffs would continue to spend resources on “voter education and assisting

voter turnout operations” even if the Court grants their requests for relief. (Def. Br.

at 11.) Whether Plaintiffs would continue to spend resources on voter education

and turnout in general is not the issue because those expenditures are not the injury

Plaintiffs allege create standing. The injury is Plaintiffs’ additional expenditures

for voter education and other activities specifically aimed at counteracting

Defendants’ misconduct alleged in the Amended Complaint. (Am. Compl. ¶¶ 12-

13 (Fair Fight Action); 17-18 (Care in Action); 23 (Ebenezer); 26 (BMBC); 29



5 As Plaintiffs pointed out when responding to Defendants’ first motion to dismiss,
Defendants are incorrect that “[m]any of the Eleventh Circuit’s decision[s] on
organizational standing came before Clapper,” including Arcia. (Def. Br. at 10
n.6.) The Eleventh Circuit decided Arcia after Clapper.


                                          12
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 13 of 30




(Virginia-Highland); 34 (Sixth District A.M.E.).) Common sense, which this Court

must apply to Plaintiffs’ allegations, defeats the assumption that Plaintiffs would

continue spending resources to counteract Defendants’ wrongdoing once this Court

grants Plaintiffs’ requested relief halting the misconduct. See Ashcroft v. Iqbal, 556

U.S. 662, 678, 679 (2009) (on a motion to dismiss, courts draw reasonable

inferences from the facts alleged and draw on their judicial experience and

common sense when construing complaint allegations).

      Eleventh Circuit precedent establishes that just because a plaintiff routinely

engages in some education activities does not mean other education activities

aimed at a defendant’s wrongdoing will not be redressed by the relief requested.

And the court found standing in Browning, where the NAACP’s regular activities

included “election-day education” and the injury alleged included “educating

volunteers and voters on [the challenged statute].” 522 F.3d at 1165-66. The court

found standing in Billups, where the NAACP’s regular activities included “voter

education” and the injury it alleged was that it would have to “‘educat[e]

volunteers and voters on compliance’ with . . . new voting requirements.” 554 F.3d

at 1350 (quoting Browning, 522 F.3d at 1165-66).

      Defendants’ argument also ignores the Amended Complaint's allegations

that Plaintiffs will be required to expend resources on actions in addition to voter

education and turnout, such as engaging in extensive vote-by-mail campaigns and


                                         13
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 14 of 30




assisting voters to determine whether they have been purged from the voter rolls.

(See, e.g., Am. Compl. ¶¶ 12, 18, 23, 26, 29.)

III.   DEFENDANTS ARE RESPONSIBLE FOR GEORGIA’S ELECTIONS
       SYSTEM AND THE MISCONDUCT DETAILED IN THE AMENDED
       COMPLAINT.
       Defendants make several arguments—failure to join necessary parties,

failure to state a failure-to-train theory, and failure to plead causation regarding the

Board and its members—based on the incorrect premise that Defendants are not

responsible for Georgia’s elections system, despite being the state officials and

agencies with statutory authority over all elections in Georgia. Defendants oversee

and administer elections across Georgia’s 159 counties, in compliance with many

intersecting state and federal laws. While counties undeniably have a role in

Georgia’s elections system, they perform their duties at Defendants’ direction. The

Secretary of State puts it best: “‘[t]he Elections Division of the Secretary of

State’s Office organizes and oversees all election activity, including voter

registration, municipal, state, county, and federal elections.’” (Am. Compl ¶ 55

(quoting Ga. Sec’y of State, Elections, http://sos.ga.gov/index.php/elections (last

visited February 4, 2019)).)

       A.    Because Defendants can redress the alleged harms, all necessary
             parties are present. (Def. Br. § II.A.)

       Defendants cite no joinder cases to support their claim that county election

boards are necessary parties under Fed. R. Civ. P. 19(a)(1)(A). (Def. Br. at 12-15.)


                                          14
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 15 of 30




County boards are not necessary parties because Defendants, who oversee and

administer Georgia’s elections, can provide complete relief.

      When state officials with the power to supervise and direct localities or

counties are named defendants, the local registrars or board of elections are not

necessary parties. See, e.g., State Comm. of Indep. Party v. Berman, 294 F. Supp.

2d 518, 520 (S.D.N.Y. 2003) (county boards of elections not necessary parties

where defendant State Board of Elections had the power and responsibility to

oversee the county boards). Election law suits against state-wide officials are

routinely brought properly without naming county officials. See United States v.

Cunningham, No. 3:08-cv-709, 2009 WL 3350028, at *8 (E.D. Va. Oct. 15, 2009)

(rejecting argument that local officials are necessary parties in an Uniformed And

Overseas Citizens Absentee Voting Act claim); see also Nat’l Coalition for

Students with Disabilities v. Bush, 170 F. Supp. 2d 1205, 1210-11 (N.D. Fla. 2001)

(citing Harman v. Forssenius, 380 U.S. 528, n.14 (1965) for the “holding that

where the basic aim of the lawsuit challenging Virginia’s voting qualification

requirements was to secure relief which defendant state board of elections was

clearly capable of effecting, local registrars were not indispensable parties”).

      Defendants argue that because they do not “control” county officials, they

do not oversee Georgia’s elections system. (Def. Br. at 13, 15.) This argument

ignores the numerous allegations that illustrate Defendants exercising their


                                          15
         Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 16 of 30




complete control—the removal of voters from the rolls under the “use it or lose it”

statute (Am. Compl. ¶¶ 45, 69-81); the creation and implementation of the “exact

match” policy (id. ¶¶ 44, 82-93); the insecurity and unreliability of Georgia’s

voting machines (id. ¶¶ 51, 94-107); and the failure to provide adequate resources

to counties (id. ¶¶ 47, 121-31).

      In any event, control is not the proper test; oversight is. See, e.g., Berman,

294 F. Supp. 2d at 520. Georgia law grants Defendants oversight authority to set

uniform standards across the state, to train, and to investigate failures of local

elections officials. O.C.G.A. § 21-2-31; O.C.G.A. § 21-2-50(a)(11); see also (Am.

Compl. ¶¶ 53-67.). As the Eleventh Circuit has explained, the Secretary of State

and State Election Board are the entities responsible for Georgia’s elections system

because they are offices that are imbued “with the responsibility to enforce the . . .

laws at issue in the suit.” See, e.g., Grizzle v. Kemp, 634 F.3d 1314, 1319 (11th Cir.

2011).

      County elections officials also are not necessary parties because they cannot

implement the state-wide remedies Plaintiffs seek for state-wide constitutional

wrongs. In League of Women Voters of Ohio v. Blackwell, 432 F. Supp. 2d 723

(N.D. Ohio 2005), aff’d in part, rev’d in part sub nom. League of Women Voters of

Ohio v. Brunner, 548 F.3d 463 (6th Cir. 2008), plaintiffs sued Ohio state-wide

officials, alleging an unconstitutional elections process. The court held that since


                                          16
         Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 17 of 30




the plaintiffs “s[ought] a state-level remedy for alleged state-wide constitutional

wrongs,” the “presence or absence of the local [Boards of Elections] ha[d] no

bearing on whether complete relief c[ould] be granted.” Id. at 733. 6

      B.      Plaintiffs adequately plead claims under 42 U.S.C. § 1983. (Def. Br. §
              II.B.)

      Defendants next try to avoid their responsibilities by arguing that if counties

are not necessary parties to the suit, then all of Plaintiffs’ claims are based on a

failure-to-train theory that Defendants say is inadequately pleaded. This either/or

premise is incorrect; as Plaintiffs point out above, much of the unlawful behavior

alleged in the Amended Complaint relates to conduct unrelated to training or to

county elections officials at all. In addition, the allegations about county elections

officials' misconduct do not relate just to Defendants’ violations of their failure to

train obligations; they also relate to Defendants’ additional duties to oversee,

investigate, and bring enforcement actions against counties and their elections

officials. O.C.G.A. § 21-2-31(1), (2), (5), (10). Further, failure to train is one of

several types of misconduct by an official that can cause a constitutional

deprivation and violate 42 U.S.C. § 1983. See Williams v. Limestone Cty., 198 F.

App’x 893, 896 (11th Cir. 2006).



6 Even if the county election boards and officials were necessary parties, the counts
should not be dismissed; instead, under Fed. R. Civ. P. 19(a)(2), the Court “must
order that the [county election boards and officials] be made [] part[ies].”


                                           17
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 18 of 30




      To the extent allegations do pertain to Defendants’ failure to train, they are

adequate to put Defendants on notice of the 42 U.S.C. § 1983 claims and the

grounds on which they are based. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

A failure-to-train theory under 42 U.S.C. § 1983 does not, as Defendants claim,

“require greater specificity” in pleading. (Def. Br. at 16.) See Leatherman v.

Tarrant Cty. Narcotics Intelligence & Coord. Unit, 507 U.S. 163, 168-69 (1993)

(rejecting heightened pleading standard in cases arising under 42 U.S.C. § 1983);

Hoefling v. Miami, 811 F.3d 1271, 1276 (11th Cir. 2016) (same).

      As Defendants acknowledge (Def. Br. at 16), the key element of a failure-to-

train theory is “deliberate indifference to the rights of the persons with whom the

[subordinates] come into contact.” City of Canton v. Harris, 489 U.S. 378, 388

(1989). Here, Plaintiffs allege that Defendants acted with “deliberate indifference

. . . to the constitutional rights of Georgians.” (Am. Compl. ¶¶ 139, 155.) Plaintiffs

allege that Defendants have the authority and a duty to train county elections

officials. (Id. ¶¶ 57, 65, 131.) Plaintiffs then detail Georgia’s “history of neglecting

its elections infrastructure and suppressing votes,” (id. ¶ 39), and Defendants’

“fail[ure] to train county elections officials adequately on the use of provisional




                                          18
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 19 of 30




ballots and absentee ballots, despite knowing that this training is necessary,” (id. ¶

139; see also id. at 155). 7

       Plaintiffs also “link[] the alleged actionable conduct to constitutionally

insufficient training by Defendants” (Def. Br. 19): Plaintiffs allege that “poll

workers” and “county officials,” (Am. Compl. ¶¶ 49, 131), were not properly

trained; that because of Defendants’ failure to train and oversee elections officials,

those officials “misinformed voters about whether absentee ballots had been

accepted,” (id. ¶ 50), and about how provisional ballots would be handled, (id. ¶

134), “g[a]ve the wrong instructions to voters who show up at the wrong polling

place,” (id. ¶ 135), “fail[ed] to offer provisional ballots” to people “who show[ed]

up to vote and whose names are not on the voter registration rolls,” (id. ¶ 136),

“fail[ed] to mail absentee ballots to voters in a timely manner,” (id. ¶ 142),

“reject[ed] absentee ballots for improper reasons,” (id. ¶ 143); and counties “under




7 Defendants make much of Plaintiffs’ citation to Democratic Party of Ga. v. Burkes,
No. 1:18-cv-00212 (M.D. Ga. Nov. 8, 2018). (Def. Br. at 19.) Plaintiffs cite that case
as an example of elections officials failing to mail absentee ballots to voters in a
timely fashion. As the Amended Complaint acknowledges, the United States District
Court for the Middle District of Georgia remedied this issue in Dougherty County,
(Am. Compl. ¶152), but the relief provided only applied to the 2018 Election. Future
voters remain vulnerable to the same or similar misconduct.


                                          19
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 20 of 30




the supervision of Defendants . . . commit[ted] errors in counting absentee votes,”

(id. ¶ 153).8

      Plaintiffs’ allegations are similar to those found adequate in League of

Women Voters of Ohio, 432 F. Supp. 2d 723. There, the court held plaintiffs

sufficiently pleaded failure to train by alleging defendants, the Secretary of State

and Governor of Ohio, acted with “deliberate indifference” to voters’ constitutional

rights as shown by a “history of election problems in Ohio that should have put

defendants on notice of the need for better training;” “election problems

stem[ming] from a statewide failure to ensure adequately trained poll workers;”

and “problems with provisional balloting” “occur[ing] on a broad basis.” Id. at

729-30.




8 Defendants   also argue that the conduct at issue must be “the responsibility of an
employee or agent of Defendants.” (Def. Br. at 17 citing Monell v. Dep’t of Social
Servs. of New York, 436 U.S. 658, 692-95 (1978).) But Monell does not impose
such a requirement. Indeed, § 1983 permits suits against high-level officials for
others’ conduct without requiring an employee or agent relationship if plaintiffs
meet § 1983 fault and causation requirements. See, e.g., Taylor v. Ledbetter, 818
F.2d 791 (11th Cir. 1987) (holding that children can bring § 1983 suits against
state officials for abuse committed by foster parents). Because Defendants have
statutory duties and authorities to train, oversee, investigate, and bring enforcement
actions against counties and their elections officials, Defendants are subject to suit
under § 1983 for constitutional deprivations caused by failing to exercise these
duties. See O.C.G.A. § 21-2-31(1), (2), (5), (10); O.C.G.A. § 21-2-50(a)(11); see
also (Am. Compl. ¶¶ 53-67.)


                                          20
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 21 of 30




      Defendants next argue that they are not liable for unsatisfactory training of “a

particular officer.” (Def. Br. at 16 citing City of Canton v. Harris, 489 U.S. 378

(1989).) Here, Plaintiffs allege Defendants “engaged in gross mismanagement” of

an election. (Am. Compl. ¶ 2.) Plaintiffs allege “many poll workers,” not just one,

“either did not understand the requirement” to provide provisional ballots to voters

whose registration could not be confirmed, “or simply refused to comply.” (Id. ¶ 49.)

Because of Defendants’ failure to train and oversee elections officials, they

misinformed voters and, in some cases, improperly prohibited voters from casting

provisional and absentee ballots. (Id. ¶¶ 49, 50, 134-139, 142-149.) These are not

isolated incidents attributable to one rogue poll worker; these are systemic, state-

wide problems.

      At this early point in the litigation, Plaintiffs have pleaded all that is required

for a failure-to-train theory.

      C.     The Board and its members are responsible for the harms pleaded.
             (Def. Br. § V.)

      The Board and its members argue they should be dismissed because the

“duties of the Board are limited” and the Amended Complaint “failed to allege the

Board’s performance or non-performance of any of its statutory duties caused any

of Plaintiffs’ alleged harms.” (Def. Br. at 24-25.)

      Defendants’ argument ignores Plaintiffs’ lengthy allegations that the Board

has central responsibility for administering Georgia elections and ensuring their


                                          21
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 22 of 30




fairness, and that Georgia elections were unfair on the Board’s watch. (Am.

Compl. ¶¶ 1-4, 37-54, 61-157.) Further, Plaintiffs did plead causation: Each count

claims constitutional and federal statutory harms resulting from the Board and its

members breaching their duties. (Id. ¶¶ 162-65, 172-79, 185-98, 204-06, 211-14,

228, 232, 236, 238.)

IV.   THE BOARD IS SUBJECT TO SUIT UNDER THE VOTING RIGHTS
      ACT. (DEF. BR. § IV.)
      Defendants argue that because the Board is a government agency, the

Eleventh Amendment bars all claims against it.9 (Def. Br. at 23-24.) The Eleventh

Amendment, however, does not immunize Plaintiffs’ claim (Count V) under

Section 2 of the Voting Rights Act, which was promulgated under the Fourteenth

and Fifteenth Amendments and abrogates sovereign immunity. See Ga. State Conf.

of NAACP v. State, 269 F. Supp. 3d 1266, 1275 (N.D. Ga. 2017) (three-judge

district court); OCA-Greater Houston v. Texas, 867 F.3d 604, 614 (5th Cir. 2017);

Mixon v. Ohio, 193 F.3d 389, 398 (6th Cir. 1999); see also Lewis v. Governor of

Ala., 896 F.3d 1282, 1293 (11th Cir. 2018), vacated and reh’g en banc granted on




9 Defendants  do not dispute that, under the Ex Parte Young exception to the
Eleventh Amendment, the individual defendants, including the Board’s members,
are properly subject to suit for acts taken within their official capacities. See, e.g.,
Curling v. Sec’y of State, ___ F. App’x ___, 2019 WL 480034 (11th Cir. Feb. 7,
2019) (holding Eleventh Amendment did not bar claims against Secretary of State
and members of State Election Board).


                                           22
        Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 23 of 30




other grounds, 914 F.3d 1291. 10 The Board is subject to suit under Section 2, and

Defendants’ overbroad argument to the contrary should be rejected. 11

V.      PLAINTIFFS ADEQUATELY PLEAD A CONSTITUTIONAL
        CHALLENGE TO “USE IT OR LOSE IT.” (DEF. BR. § III.)
        Plaintiffs challenge Georgia’s “use it or lose it” statute under the First,

Fourteenth and Fifteenth Amendments, and the Voting Rights Act. Defendants

argue that last year’s Supreme Court decision in Husted v. A. Phillip Randolph

Inst., 584 U.S. ___, 138 S. Ct. 1833 (2018), forecloses Plaintiffs’ challenges

because the Court held that Ohio’s version complied with the National Voter

Registration Act of 1993 (“NVRA”). (Def. Br. at 23.) Defendants misstate the

Supreme Court’s holding.

        Husted decided only whether the NVRA authorized the Ohio law, not

whether the Ohio law was constitutional. The Court acknowledges this limit on its



10 InLewis, an Eleventh Circuit panel held that § 2 of the Voting Rights Act “did
abrogate state sovereign immunity, and thus [the Court had] jurisdiction to hear the
plaintiffs’ claim against Alabama.” 896 F.3d at 1292-93. In January 2019, the
Eleventh Circuit voted to rehear the case en banc. No. 17-11009 (11th Cir. Jan. 30,
2019). The petition for rehearing did not challenge the panel’s holding that the
Voting Rights Act abrogates sovereign immunity, State Appellees’ Petition for
Rehearing En Banc at 1-2, No. 17-11009 (11th Cir. Aug. 29, 2018), and the en
banc briefing notice likewise asked counsel to focus on unrelated issues in their en
banc briefs. Memorandum to Counsel, No. 17-11009 (11th Cir. Feb. 12, 2019).
11 Plaintiffsagree the Board has sovereign immunity with respect to the Section
1983 claims (Counts I to IV) and the Help America Vote Act claim (Count VI).
Plaintiffs withdraw those claims against the Board entity only.


                                            23
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 24 of 30




analysis: “[w]e assume for the sake of argument that Congress has the

constitutional authority to limit voting eligibility requirements in the way

respondents suggest.” Husted, 138 S. Ct. at 1846 n.5; see also id. at 1848 (“The

NVRA prohibits state programs that are discriminatory, see § 20507(b)(1), but

respondents did not assert a claim under that provision.”). As the Court states in its

conclusion, “this case presents a question of statutory interpretation . . . [t]he only

question before us is whether it violates federal law.” Id. at 1848.

      Defendants also mischaracterize the fate of a previous constitutional

challenge to the “use it or lose it” statute in this Court, stating that this Court

dismissed the claim. (Def. Br. at 4 and 20 n.12.) While this Court did initially

dismiss a First Amendment challenge to Georgia’s “use it or lose it” law, the

Eleventh Circuit vacated and remanded that dismissal, instructing this Court to

“conduct a more detailed analysis of the First Amendment question.” Common

Cause v. Kemp, 714 F. App’x 990, 991 (11th Cir. 2018). In so ruling, the Eleventh

Circuit made clear that Husted does not foreclose constitutional challenges to the

“use it or lose it” statute and that, to the contrary, this Court must consider such

constitutional challenges.

      Defendants also argue that Georgia’s regulatory interests in maintaining its

voter rolls through the “use it or lose it” law satisfy the Anderson/Burdick test and,

thus, should be dismissed. This argument is inappropriate for a motion to dismiss.


                                           24
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 25 of 30




Defendants’ citations address the merits of claims under Anderson/Burdick, not the

sufficiency of pleadings. See Friedman v. Snipes, 345 F. Supp. 2d 1356, 1378-79

(S.D. Fla. 2004) (denying motion for preliminary injunction relating to absentee

voting rule); Fulani v. Krivanek, 973 F.2d 1539, 1543, 1548 (11th Cir. 1992)

(reversing and remanding district court’s judgment that Florida law discriminated

against minor political parties and candidates).

                                  CONCLUSION

      For the foregoing reasons, this Court should dismiss Defendants’ motion and

this matter should proceed.

      Respectfully submitted this the 19th day of March, 2019.




                                         25
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 26 of 30




                                CERTIFICATION

      I certify that this brief has been prepared in a Times New Roman 14-point

font, one of the font and point selections that this Court has approved. See LR

5.1(C)(3).



                                 /s/Allegra J. Lawrence
                                Allegra J. Lawrence (GA Bar No. 439797)
                                Leslie J. Bryan (GA Bar No. 091175)
                                Maia Cogen (GA Bar No. 832438)
                                LAWRENCE & BUNDY LLC
                                1180 West Peachtree Street
                                Suite 1650
                                Atlanta, GA 30309
                                Telephone: (404) 400-3350
                                Fax: (404) 609-2504
                                allegra.lawrence-hardy@lawrencebundy.com
                                leslie.bryan@lawrencebundy.com
                                maia.cogen@lawrencebundy.com

                                Thomas R. Bundy (Admitted pro hac vice)
                                LAWRENCE & BUNDY LLC
                                8115 Maple Lawn Boulevard
                                Suite 350
                                Fulton, MD 20789
                                Telephone: 240-786-4998
                                Fax: (240) 786-4501
                                thomas.bundy@lawrencebundy.com




                                          i
Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 27 of 30




                      Dara Lindenbaum (Admitted pro hac vice)
                      SANDLER REIFF LAMB ROSENSTEIN &
                      BIRKENSTOCK, P.C.
                      1090 Vermont Avenue, NW
                      Suite 750
                      Washington, DC 20005
                      Telephone: (202) 479-1111
                      lindenbaum@sandlerreiff.com

                      Elizabeth Tanis (GA Bar No. 697415)
                      John Chandler (GA Bar No. 120600)
                      957 Springdale Road, NE
                      Atlanta, GA 30306
                      Telephone: (404) 771-2275
                      beth.tanis@gmail.com
                      jachandler@gmail.com

                      Kurt G. Kastorf (GA Bar No. 315315)
                      THE SUMMERVILLE FIRM, LLC
                      1226 Ponce de Leon Avenue, NE
                      Atlanta, GA 30306
                      Telephone: (770) 635-0030
                      kurt@summervillefirm.com

                      Matthew G. Kaiser (Admitted pro hac vice)
                      Sarah R. Fink (Admitted pro hac vice)
                      Scott S. Bernstein (Admitted pro hac vice)
                      KAISERDILLON PLLC
                      1099 Fourteenth Street, NW
                      Eighth Floor West
                      Washington, DC 20005
                      Telephone: (202) 640-2850
                      Fax: (202) 280-1034
                      mkaiser@kaiserdillon.com
                      sfink@kaiserdillon.com
                      sbernstein@kaiserdillon.com




                              ii
Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 28 of 30




                      Andrew D. Herman (Admitted pro hac vice)
                      Sarah Dowd (Admitted pro hac vice)
                      MILLER & CHEVALIER CHARTERED
                      900 Sixteenth Street, NW
                      Washington, DC 20006
                      Telephone: (202) 626-5800
                      Fax: (202) 626-5801
                      aherman@milchev.com
                      sdowd@milchev.com

                      Kali Bracey (Admitted pro hac vice)
                      JENNER & BLOCK LLP
                      1099 New York Avenue, NW
                      Suite 900
                      Washington, DC 20001
                      Telephone: (202) 639-6000
                      Fax: (202) 639-6066
                      kbracey@jenner.com

                      Jeremy H. Ershow (Admitted pro hac vice)
                      JENNER & BLOCK LLP
                      919 Third Avenue
                      New York, New York 10022
                      Telephone: (212) 891-1600
                      Fax: (212) 891-1699
                      jershow@jenner.com

                      Counsel for Fair Fight Action, Inc.; Care in
                      Action, Inc.; Ebenezer Baptist Church of Atlanta,
                      Georgia, Inc.; Baconton Missionary Baptist
                      Church, Inc.; Virginia-Highland Church, Inc.; and
                      The Sixth Episcopal District, Inc.




                              iii
       Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 29 of 30




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 19th day of March, 2019, I caused to be

electronically   filed   the   foregoing       PLAINTIFFS’    RESPONSE        TO

DEFENDANTS’ RENEWED MOTION TO DISMISS with the Clerk of Court

using the CM/ECF system, which will automatically send notification of such filing

upon Counsel of Record:

Chris Carr
Attorney General
Dennis Dunn
Deputy Attorney General
Russell Willard
Senior Assistant Attorney General
Georgia Office of the Attorney General
40 Capitol Square
Atlanta, GA 30334
Email: ccarr@law.ga.gov
Email: ddunn@law.ga.gov
Email: rwillard@law.ga.gov

Brian Edward Lake
Robbins Ross Alloy Belinfante Littlefield, LLC -Atl
500 Fourteenth Street, NW
Atlanta, GA 30318
678-701-9381
Fax: 404-856-3250
Email: blake@robbinsfirm.com

Bryan P. Tyson
Special Assistant Attorney General
Taylor English Duma LLP
1600 Parkwood Circle
Suite 200
Atlanta, GA 30339


                                           i
      Case 1:18-cv-05391-SCJ Document 52 Filed 03/19/19 Page 30 of 30




Telephone: (678) 336-7249
Email: btyson@taylorenglish.com

Carey Allen Miller
Robbins Ross Alloy Belinfante Littlefield, LLC
500 Fourteenth Street, NW
Atlanta, GA 30318
678-701-9381
Fax: 404-856-3250
Email: cmiller@robbinsfirm.com

Joshua Barrett Belinfante
Robbins Ross Alloy Belinfante Littlefield, LLC -Atl
500 Fourteenth Street, NW
Atlanta, GA 30318
678-701-9381
Fax: 404-856-3250
Email: jbelinfante@robbinsfirm.com

Vincent Robert Russo, Jr.
Robbins Ross Alloy Belinfante Littlefield, LLC -Atl
500 Fourteenth Street, NW
Atlanta, GA 30318
404-856-3260
Fax: 404-856-3250
Email: vrusso@robbinsfirm.com

                                    /s/Allegra J. Lawrence
                                    Allegra J. Lawrence
                                    Georgia Bar No. 439797




                                       ii
